IN THE SUPREME COURT OF THE STATE OF NEVADA


                FERRILL JOSEPH VOLPICELLI,                                 No. 85107
                                 Appellant,
                             vs.                                                FILED
                THE STATE OF NEVADA,
                                 Respondent.                                    AUG 2 2 2022
                                                                               ELIZABETH A. BROWN
                                                                            CLERK Cig SKP/REME COURT
                                                                           BY          •
                                                                                 DEPUTY CLERK



                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order denying a
                motion to not lift stay as to pendency of writ, denying a motion for
                appointment of counsel, denying a motion to adjudicate vouching claim, and
                denying a motion for production of transcripts. Because no statute or court
                rule permits an appeal from such an order, this court lacks jurisdiction to
                consider this appeal. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133,
                1135 (1990) (explaining that court has jurisdiction only when statute or
                court rule provides for appeal). Accordingly, this court
                            ORDERS this appeal DISMISSED.'




                                                                   , J.
                                        Hardesty


                       Ai4aug             , J.                    (4       -22=15=22             J.
                Stiglich                                   Herndon


                      1Given  this dismissal, this court takes no action in regard to the
SUPREME COURT   motion filed on August 18, 2022.
     OF
   NEVADA

10) I947A
                                                                                           4,2
                cc:   Hon. Kathleen A. Sigurdson, District Judge
                      Ferri11 Joseph Volpicelli
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A